                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                             NO. 4:20-CV-81-D


 BEREAN BAPTIST CHURCH;
 RETURN AMERICA, INC.;
 DR. RONNIE BAITY; and
 PEOPLE’S BAPTIST CHURCH, INC.,
                                                    PLAINTIFFS’ NOTICE OF
        Plaintiffs,                                 VOLUNTARY DISMISSAL
                                                   WITHOUT PREJUDICE AND
 v.                                                   MOTION TO RETAIN
                                                        JURISDICTION
 GOVERNOR ROY COOPER, in his
 official capacity,

        Defendant,



       WHEREAS, Plaintiffs filed this action on May 14, 2020, raising their First

Amendment free exercise of religion challenge to Defendant Cooper’s COVID-19

Executive Orders 121 and 138 prohibiting all mass gatherings, including for religious

worship, of 10 or more people indoors unless impossible to gather outdoors, while carving

out broad exemptions from the gathering prohibition for many secular activities; and

       WHEREAS, on May 16, 2020, this Court granted Plaintiffs’ emergency motion for

a temporary restraining order, enjoining Defendant, any of his agents, employees, and state

or local law enforcement officers from taking any enforcement action against plaintiffs or

any other worshipers pursuant to the assembly for religious worship provisions in EO 138;

and




          Case 4:20-cv-00081-D Document 20 Filed 05/26/20 Page 1 of 4
      WHEREAS, on May 20, 2020, Defendant Governor Cooper issued his Executive

Order 141 to become effective at 5:00 p.m. on May 22, 2020; and

      WHEREAS, Executive Order 141, Section 4, exempts “[w]orship, religious, and

spiritual gatherings, funerals, wedding ceremonies, and other activities constituting the

exercise of First Amendment rights from all the requirements of this Executive Order and

Executive Orders Nos. 121 and 13 1 notwithstanding any other provisions of this

Executive Order or of Executive Orders Nos. 121 and 138” (see, Exhibit A); and

      WHEREAS, Executive Order 141 settles for the moment Plaintiffs’ claims that

Executive Order 138 violated their First Amendment right to the free exercise of religion;

and

      WHEREAS, the declared State of Emergency still exists; and

      WHEREAS, health officials have expressed concerns about a resurgence of

COVID-19 infections as the state begins to phase in its reopening plans; and

      WHEREAS, N.C. Stat. §§ 166A-19.30(c) and 166A-19.31(b)(5), authorizes

Defendant Governor Cooper during the State of Emergency to prohibit and restrict

activities the control of which he deems necessary to maintain order and protect lives or

property during a state of emergency; and

      WHEREAS, the issues raised by Plaintiffs in their Verified Complaint could be

repeated if Defendant Governor Cooper exercises his continuing State of Emergency

authority by withdrawing the exemption he granted for religious worship in Executive

Order 141, Section 4;




          Case 4:20-cv-00081-D Document 20 Filed 05/26/20 Page 2 of 4
       NOW THEREFORE, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs:

       1.     Voluntarily dismiss without prejudice all claims brought in their Verified

Complaint for Declaratory Judgement and Injunctive Relief in the above-captioned case,

and

       2.     Respectfully move this Court to retain jurisdiction during the current State

of Emergency over the question of the constitutionality of an Executive Order that imposes

more restrictive prohibitions on Plaintiffs’ right to gather for religious worship than it does

for similarly situated secular activities. A proposed Order Retaining Jurisdiction is filed

herewith.

Date: May 26, 2020                                 Respectfully submitted,

                                                   BEREAN BAPTIST CHURCH
                                                   RETURN AMERICA, INC.
                                                   DR. RONNIE BAITY
                                                   PEOPLE’S BAPTIST CHURCH, INC.

                                                   By their attorneys,

                                                   s/ Deborah J. Dewart
                                                   Deborah J. Dewart
                                                   N.C. Bar No. 30602
                                                   620 E. Sabiston Drive
                                                   Swansboro, North Carolina 28584-9674
                                                   Telephone: (910) 326-4554
                                                   debcpa@earthlink.net

                                                   s/ David C. Gibbs, Jr.
                                                   David C. Gibbs, Jr.*
                                                   Seth J. Kraus*
                                                   Jonathan D. Gibbs*
                                                   GIBBS & ASSOCIATES LAW FIRM, LLC
                                                   6398 Thornberry Ct.
                                                   Mason, Ohio 45040
                                                   Telephone: (513) 234-5545



            Case 4:20-cv-00081-D Document 20 Filed 05/26/20 Page 3 of 4
                                                 dgibbsjr@gibbs-lawfirm.com
                                                 skraus@gibbs-lawfirm.com
                                                 jgibbs@gibbs-lawfirm.com
                                                 *To appear pursuant to Local Rule 83.1

                                                 Counsel for Plaintiffs


                            CERTIFICATE OF SERVICE

      This is to certify that on this May 26, 2020, I electronically filed the foregoing

Plaintiffs’ Notice of Voluntary Dismissal Without Prejudice with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to the following:

      Ryan Young Park
      North Carolina Department of Justice
      P.O. Box 629
      114 W. Edenton Street
      Raleigh, NC 27602.
      rpark@ncdoj.gov

                                                 s/ Jonathan D. Gibbs
                                                 Jonathan D. Gibbs*




          Case 4:20-cv-00081-D Document 20 Filed 05/26/20 Page 4 of 4
